Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amendments to Claim 1 and 10 constitute a sufficient change in scope of the original claims to overcome the prior art rejections. The newly amended claims now clearly specify that the claimed invention relates to the reconstruction of medical image data as opposed to generation as previously recited. The change is material to the overall scope of the claims.  Therefore, the new grounds of rejections are made Final in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taerum et al. (US 2020/0085382 A1; hereafter: Taerum), and further in view of Pratx et al., “GPU computing medical physics: A review”, Medical Physics, Vol. 35 No. 5, May 2011; hereafter: Pratx.
Regarding Claim 1, Taerum teaches: a method for configuring medical imaging data acquired from a patient for processing (Para 419: “A Method of Auto-Triaging Medical Data for Machine Learning Analysis) using a general processing graphic processing unit (GPGPU) architecture, the method comprising: a) acquiring medical image data acquired from a patient using at least one of a magnetic resonance imaging (MRI) system, a computed tomography (CT) system, an ultrasound system, or a positron emission tomography (PET) system (Para 417: “images taken of the same anatomy with using different MRI pulse sequences or CT doses, images taken of the same anatomy over the course of a contrast perfusion study, or images take of different, nearby anatomical sections.”) and having data characteristics incompatible with processing on the GPGPU architecture, including at least one of a bit-resolution, memory capacity requirements for processing, or bandwidth requirement for processing (Para 145: “Both 2D and 3D networks are applied to the full input image for a particular model if there is sufficient GPU memory”; suggests that medical imaging data has memory capacity issues for GPUs); b) subjecting the medical imaging data to a system for translating medical imaging data for processing by the GPGPU architecture configured to: determine a plurality of window level settings using a machine learning network to increase conspicuity of an object in an image generated from the medical imaging data or generate at least two channel image datasets from the medical imaging data (Para 439: “it is important that the correct processing is performed on the right set of data. Processing may include format optimization (e.g., for computing analytics, such as derivatives), storage optimization, loading optimization, rendering optimization, for computing heuristics (e.g., average window width/window level), as well as performing machine learning to automate the task of interpreting a study. Many of these processing techniques may be generic (e.g., applied to all studies independent of modality, organ, patient), and thus there may be no need to differentiate studies. But machine learning, on the other hand, can be quite expensive and may be very specific to the type of modality, organ, patient demographic, etc.”; suggests that processing of medical images can be done through machine learning); create translated medical image data using at least one of the window level settings or at least two channel image datasets (Para 144: If the image data are from CT scans, the data are clipped with a lower limit of -1000 Hounsfield units and an upper limit of 400 Hounsfield units before normalizing such that have a mean of 0, though other clip values that contain the full range of lesion brightness would suffice.”; describes a windowing operation; Para 144 also describes windowing for MRIs) but does not explicitly teach c) processing the translated medical image data using the GPGPU architecture to reconstruct medical images of the patient
In a related art, Pratx teaches: c) processing the translated medical image data using the GPGPU architecture to reconstruct medical images of the patient (Section III.A Image reconstruction; Section III.A discloses that GPUs and GPGPUs can be used to reconstruct medical images with a variety of algorithms.) for utilizing the parallel architecture of GPUs to reconstruct medical images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taerum with the above teachings of Pratx to incorporate the reconstruction of medical images using a GPGPU. The motivation in doing so would lie in faster reconstruction of medical images due to the parallel structure of a GPGPU.
Taerum, in view of Pratx, teaches: d) displaying the medical images of the patient (Taerum: Para 36: “cause a display to present the set of image data comprising a plurality of structures, wherein the opacity of certain anatomical structures is lower than that of other anatomical structures”).
Regarding Claim 4, Taerum, in view of Pratx, teaches: the method of claim 1 wherein the translated medical image data has at least one of at least one of a bit-resolution, a memory capacity requirement for processing, or bandwidth requirement for processing selected to be compatible with the GPGPU architecture (Taerum: Para 145: “Both 2D and 3D networks are applied to the full input image for a particular model if there is sufficient GPU memory”; suggests that medical imaging data has memory capacity issues for GPUs; Para 145 of Taerum further discusses processing strategies to account for GPU memory constraints). 
Regarding Claim 5, Taerum, in view of Pratx, teaches: the method of claim 1 further comprising reading a DICOM header data from the medical imaging data and providing the DICOM header to the machine learning network to determine the plurality of window level settings. (Taerum: Para 442: “A second implementation is an auto-triager that uses both the pixel data and/or DICOM tags. This method uses heuristics in the pixel data to try to detect what is in the image. An example of this is a 3D face detector. If a face is detected, then the study is most probably a head scan. The auto-triager may then route this study to a neuro machine learning algorithm and/or a neuro visualizer, for example.”)
Regarding Claim 6, Taerum, in view of Pratx, teaches: the method of claim 1 wherein the window level settings are based upon a quantitative value (Taerum: Para 144: If the image data are from CT scans, the data are clipped with a lower limit of -1000 Hounsfield units and an upper limit of 400 Hounsfield units before normalizing such that have a mean of 0, though other clip values that contain the full range of lesion brightness would suffice.”; Para 144 of Taerum describes a windowing/clipping process of CT scans using Hounsfield units which are a quantitative value.).
Regarding Claim 7, Taerum, in view of Pratx, teaches: the method of claim 6 wherein the quantitative value includes Hounsfield Units. (Taerum: Para 3: “The standardization of received image data in Hounsfield Units allows for easy assessment of the lesion type.”; Taerum: Para 144: If the image data are from CT scans, the data are clipped with a lower limit of -1000 Hounsfield units and an upper limit of 400 Hounsfield units before normalizing such that have a mean of 0, though other clip values that contain the full range of lesion brightness would suffice.”)
Regarding Claim 8, Taerum, in view of Pratx, teaches: the method of claim 1 further comprising colorizing the color channel images by assigning a specific color to each channel image (Taerum: Para 149: “Traditional neural networks typically have one channel of input or channels that represent RGB colors. By utilizing the different series as neighboring channels, the network is able to learn spatially-coherent intensity correspondences between the pulse sequences. If each series is included in a separate input, the network learns unique features for each before they are combined to make a final segmentation or classification.”). 
Regarding Claim 9, Taerum, in view of Pratx, teaches: the method of claim 8 further creating a third channel image to create an RGB reformatted image (Taerum: Para 149: “Traditional neural networks typically have one channel of input or channels that represent RGB colors. By utilizing the different series as neighboring channels, the network is able to learn spatially-coherent intensity correspondences between the pulse sequences. If each series is included in a separate input, the network learns unique features for each before they are combined to make a final segmentation or classification.”; Para 24 of Taerum further discloses how channels of a network can be combined to formulate the final image.)
Regarding Claim 10, 13-15, and 17-18, Claims 10, 13-15, and 17-18 recites a system that implements the method of Claims 1, 4-6 and 8-9. Therefore, the rejections of Claims 1, 4-6, and 8-9 are equally applied. (See Taerum: Figure 62)
Regarding Claim 16, Taerum, in view of Pratx, teaches: the system of claim 15, wherein the quantitative value includes image intensity values associated with the medical imaging data (Taerum: Para 3: “The standardization of received image data in Hounsfield Units allows for easy assessment of the lesion type.”; Taerum: Para 144: If the image data are from CT scans, the data are clipped with a lower limit of -1000 Hounsfield units and an upper limit of 400 Hounsfield units before normalizing such that have a mean of 0, though other clip values that contain the full range of lesion brightness would suffice.”)

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taerum, in view of Pratx, as applied to claims above, and further in view of Cha et al. (US 2020/0175352 A1; hereafter: Cha).
Regarding Claim 2, Taerum, in view of Pratx, teaches: the method of claim 1 but does not explicitly teach wherein determining a plurality of window level settings includes determining a number of channel images using an area under a curve created by an upper bound value of an activation function.
In a related art, Cha teaches: wherein determining a plurality of window level settings includes determining a number of channel images using an area under a curve created by an upper bound value of an activation function (Para 81: “an activation layer having a height of 1 pixel, a width of 1 pixel, and a depth of 96 channels formed by a nonlinear activation function operator”) for determining an optimal number of channels for faster computations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taerum, in view of Pratx, with the additional teachings of Cha to incorporate determining a number of channel images using an activation function. The motivation in doing so would lie in determining a suitable number of channels for optimized processing.
Regarding Claim 3, Taerum, in view of Pratx, and in further view of Cha, teaches: the method of claim 2 wherein the activation function includes at least one of a linear function, a tanh function, a sigmoid function, a ReLU function, a leaky ReLU function, or a function that is a combination of these functions. (Taerum: Para 201: “In at least some implementations, the system uses ReLUs (rectified linear units) for all activations following convolutions.”)
Regarding Claims 11-12, Claims 11-12 recites a system that implements the method of Claims 2-3. Therefore, the rejections of Claims 2-3 are equally applied. (See Taerum: Figure 62)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bronkalla et al. (US 2018/0374234 A1), Berman et al. (US 7,778,392 B1), Stalling et al. (US 7,876,944 B2)
V. Archirapatkave, H. Sumilo, S. C. W. See and T. Achalakul, "GPGPU Acceleration Algorithm for Medical Image Reconstruction," 2011 IEEE Ninth International Symposium on Parallel and Distributed Processing with Applications, 2011, pp. 41-46, doi: 10.1109/ISPA.2011.18.
K. Mueller and R. Yagel, "Rapid 3-D cone-beam reconstruction with the simultaneous algebraic reconstruction technique (SART) using 2-D texture mapping hardware," in IEEE Transactions on Medical Imaging, vol. 19, no. 12, pp. 1227-1237, Dec. 2000, doi: 10.1109/42.897815.
K. Suresh and M. R. Babu, "Towards on high performance computing of medical imaging based on graphical processing units," 2013 15th International Conference on Advanced Computing Technologies (ICACT), 2013, pp. 1-6, doi: 10.1109/ICACT.2013.6710504.
B. Zhou, Y. Peng, C. Yeh and J. Tang, "GPGPU accelerated fast convolution back-projection for radar image reconstruction," in Tsinghua Science and Technology, vol. 16, no. 3, pp. 256-263, June 2011, doi: 10.1016/S1007-0214(11)70037-2.
Bui, Peter, and Jay Brockman. "Performance analysis of accelerated image registration using GPGPU." Proceedings of 2nd workshop on general purpose processing on graphics processing units. 2009.
B. Neelima and P. S. Raghavendra, "Recent trends in software and hardware for GPGPU computing: A comprehensive survey," 2010 5th International Conference on Industrial and Information Systems, 2010, pp. 319-324, doi: 10.1109/ICIINFS.2010.5578685.
Schellmann, Maraike, et al. "Parallel medical image reconstruction: from graphics processing units (GPU) to grids." The Journal of Supercomputing 57.2 (2011): 151-160.
Muthu Manikandan Baskaran et al. “A compiler framework for optimization of affine loop nests for gpgpus”. In Proceedings of the 22nd annual international conference on Supercomputing (ICS '08). Association for Computing Machinery, New York, NY, USA, 225–234, 2008. DOI:https://doi.org/10.1145/1375527.1375562
Ueng, SZ., Lathara, M., Baghsorkhi, S.S., Hwu, Wm.W. (2008). CUDA-Lite: Reducing GPU Programming Complexity. In: Amaral, J.N. (eds) Languages and Compilers for Parallel Computing. LCPC 2008. Lecture Notes in Computer Science, vol 5335. Springer, Berlin, Heidelberg. https://doi.org/10.1007/978-3-540-89740-8_1
Seyong Lee, Seung-Jai Min, and Rudolf Eigenmann. 2009. OpenMP to GPGPU: a compiler framework for automatic translation and optimization. SIGPLAN Not. 44, 4 (April 2009), 101–110. DOI:https://doi.org/10.1145/1594835.1504194
N. Sundaram, A. Raghunathan and S. T. Chakradhar, "A framework for efficient and scalable execution of domain-specific templates on GPUs," 2009 IEEE International Symposium on Parallel & Distributed Processing, 2009, pp. 1-12, doi: 10.1109/IPDPS.2009.5161039.
H. Scherl, B. Keck, M. Kowarschik and J. Hornegger, "Fast GPU-Based CT Reconstruction using the Common Unified Device Architecture (CUDA)," 2007 IEEE Nuclear Science Symposium Conference Record, 2007, pp. 4464-4466, doi: 10.1109/NSSMIC.2007.4437102.
Xu F, Mueller K. Real-time 3D computed tomographic reconstruction using commodity graphics hardware. Phys Med Biol. 2007 Jun 21;52(12):3405-19. doi: 10.1088/0031-9155/52/12/006. Epub 2007 May 17. PMID: 17664551.
Park JC, Park SH, Kim JS, Han Y, Cho MK, Kim HK, Liu Z, Jiang SB, Song B, Song WY. Ultra-fast digital tomosynthesis reconstruction using general-purpose GPU programming for image-guided radiation therapy. Technol Cancer Res Treat. 2011 Aug;10(4):295-306. doi: 10.7785/tcrt.2012.500206. PMID: 21728386.
Shi L, Liu W, Zhang H, Xie Y, Wang D. A survey of GPU-based medical image computing techniques. Quant Imaging Med Surg. 2012;2(3):188-206. doi:10.3978/j.issn.2223-4292.2012.08.02
Eklund, Anders, et al. "Medical image processing on the GPU–Past, present and future." Medical image analysis 17.8 (2013): 1073-1094.
Sharp GC, Kandasamy N, Singh H, Folkert M. GPU-based streaming architectures for fast cone-beam CT image reconstruction and demons deformable registration. Phys Med Biol. 2007 Oct 7;52(19):5771-83. doi: 10.1088/0031-9155/52/19/003. Epub 2007 Sep 10. PMID: 17881799.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668               

/VU LE/Supervisory Patent Examiner, Art Unit 2668